371 F.2d 1018
ANGLERS PARK CORPORATION, Appellant,v.Edwin A. HADDEN and Lavonne M. Hadden et al., Appellees.
No. 23389.
United States Court of Appeals Fifth Circuit.
Feb. 14, 1967.

George Clark Smith, Miami, Fla., for appellant.
No appearance for appellees.
Before COLEMAN and DYER, Circuit Judges, and ESTES, District Judge.
PER CURIAM:


1
In this condemnation proceeding the District Court found that the appellees, owners of all of the privately owned land bordering an area designated as 'Mermaid Lake' (Tract 5091) on a plat filed by appellant, were entitled to all of the proceeds from the lake tract to the exclusion of appellant and made an award and distribution order accordingly.


2
We find no merit to the contention of appellant that the appellees should be required to litigate the question here presented in the state courts.  We agree with the findings of the District Court that it was the appellant's intention, in conveying the lots adjoining Mermaid Lake to convey all of the lands in Tract 5091 and the appellants are estopped to deny it.  Murrell v. United States, 5 Cir., 1959, 269 F.2d 458; 4 Fla.Jur.-- Boundaries, Sec. 7.

The judgment is

3
Affirmed.